Citation Nr: 0210447	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  00-03 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 40 percent for chronic 
polyarticular gout. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to 
October 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, in July 1999, which assigned a 
20 percent rating for chronic polyarticular gout, effective 
September 1, 1997.  The veteran requested and was scheduled 
to appear at a hearing at the RO in May 2000 but he failed to 
appear.  As the appellant has neither submitted good cause 
for failure to appear or requested to reschedule the hearing, 
the request for a hearing is deemed withdrawn and the Board 
will continue with the appeal.  See 
38 C.F.R. § 20.704(d) (2001).

In a December 2001 rating decision, the RO assigned a 40 
percent rating, effective September 1, 1997.  The veteran and 
his representative continue to assert that the severity of 
his disability warrants a higher rating.  Inasmuch as a 40 
percent rating is not the maximum benefit under the rating 
schedule and the veteran has indicated his dissatisfaction 
with the rating, the claim remains in controversy.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The evidence demonstrates that the veteran's service-
connected gout is manifested by symptoms productive of 
definite impairment of health objectively supported by 
examination findings without evidence of total incapacity or 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 
or more times a year or a lesser number over prolonged 
periods.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for chronic 
polyarticular gout have not been met.  38 U.S.C.A. §§ 1155, 
5701 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5002, 5017 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that his service-
connected gout disorder is more severe than the assigned 
disability rating suggests.

Factual Background

Service medical records reveal that in 1979 the veteran 
initially developed pain in the metatarsophalanageal joints, 
which was thought to be due to gout and he was treated 
successfully with Indomethacin.  Further review of the 
service medical record show that he continued to have 
episodes of metatarsophalangeal joint arthritis and went on 
to develop episodes of arthritis in the ankle and knee.  
Individual episodes were treated successfully with 
Indomethacin or colchicine, but the episodes became more and 
more frequent.  In 1987, his symptoms spread to his elbows 
and proximal interphalangeal (PIP) joints of the hands.  In 
1988, his symptoms became worse and the veteran had near 
constant arthritis in his ankles, knees, elbows, and PIP 
joints of the hands despite being on continuous Indomethacin.  
In 1990, the veteran was given allopurinol to stabilize his 
condition.  But he continued have both pain and decreased 
range of motion of both knees and flare-ups of gout involving 
the ankles and feet whenever he tried to do normal physical 
activities.  He also had difficulty writing due to 
inflammation in the right second PIP joint.  A September 1990 
Medical Board report revealed 2+ swelling, warmth, and 
tenderness at the right second PIP joint and left fourth PIP 
joint and 2+ swelling, warmth, and tenderness at the right 
first metatarsophalangeal (MTP) joint and across the dorsum 
of the right foot.  At that time, the veteran's elbows, 
knees, and ankles did not have effusions and had full range 
of motion.  The diagnosis was chronic polyarticular gout.  
The examiner added that the veteran's arthritis should 
stabilize now that he was on allopurinol, but the veteran 
would probably continue to have problems due to accumulated 
damage from gout and would require medical treatment by an 
Internist or Rheumatologist.  

A September 1990 Physical Evaluation Board Proceedings 
determined that the veteran was unfit for further military 
service due to chronic polyarticular gout involving feet, 
ankles, knees, hands and elbows.

In a December 1991 rating decision, the RO granted service 
connection for chronic polyarticular gout and assigned a 
noncompensable rating because the veteran failed to report 
for VA examination.

In 1993, the veteran filed a claim for an increased rating.  
An August 1993 outpatient treatment record showed that he was 
treated for left elbow and left knee pain and swelling.  In a 
September 1993 rating decision, the RO continued the 
noncompensable rating for the veteran's gout, since the 
veteran again failed to report for an examination.

VA outpatient treatment records from January 1996 to June 
1998 show that the veteran was treated for an episode of 
acute gout and degenerative joint disease, in January 1996.  
His first digit on his left hand was swollen and warm and his 
right elbow was tender to touch.  The next month, the 
veteran's left hand was unremarkable, but the second through 
fifth digit PIP joints of his right hand were mildly swollen 
with decreased grip and without warmth or redness.  There was 
questionable small effusion of the left knee with normal 
range of motion.  There was no swelling of the feet or ankles 
on examination, although the veteran had bilateral pes 
planus.  The impression included gout and swelling PIPs of 
the right hand.  A June 1998 treatment record notes that the 
veteran weighed 239 pounds and that his hand and left ankle 
were swollen due to gout.

In January 2001, the RO received copies of private clinical 
records reflecting treatment received by the veteran for his 
gout.  Private treatment records from G. J. B., M.D., dated 
in April 1997, indicate that the veteran weighed 239.5 pounds 
and complained of swelling in his left hand and elbow and 
some discomfort in his right foot.  The veteran said he was 
out of medication and was not consistent in taking Indocin.  
On examination, the veteran was in no acute distress.  His 
left hand was diffusely swollen and tender to touch.  The 
left elbow showed some tenderness.  His right lower extremity 
was unremarkable.  The assessment was gouty arthritis by 
history acute attack.

Vicksburg Medical Center records from November 1996 to June 
1998 show continuing treatment for acute gouty arthritis.  
The veteran was seen twice, in November 1997, once for 
complaints of left knee pain and swelling and then for 
complaints of left big toe swelling, pain and tenderness, 
left knee and right ring finger swelling.  In May 1997, the 
veteran was seen in the emergency for right knee swelling and 
pain.  On examination, there was evidence of large effusion, 
tenderness, and warmth without erythema.  The right knee had 
decreased range of motion secondary to pain.  The veteran's 
knee was drained of bloody synovial fluid.  In June 1997, the 
veteran was seen for swelling and tenderness of the dorsum of 
the right hand, especially around the second digit 
metacarpophalangeal (MCP) joint.  In September 1997, the 
veteran was treated for left ankle pain and edema in the left 
foot and ankle.  A December 1997 emergency room report shows 
complaints of pain and stiffness in the veteran's left hand.  
There was swelling to the MCP joint of the second and third 
digits with tenderness to palpation.  The veteran had full 
range of motion.  Left hand X-rays revealed no fracture.  In 
March 1998, the veteran complained of severe pain in all 
joints for five days, mostly in his feet with the right 
greater than the left.  There was extensive right foot warmth 
on the big toe and plantar region.  Gouty changes were 
greater on the right than left big toe.  A June 1998 left 
ankle X-ray revealed osteoarthritic change of the left ankle 
and evidence of joint effusion and adjacent soft tissue 
swelling but no bone erosions or other acute abnormality.  

Records from the Social Security Administration (SSA) was 
received in January 2001.  At a June 1998 evaluation, the 
veteran reported that he could not stand for more than 
fifteen minutes before he had to sit down and get off his 
left ankle and that he was not able to walk very much because 
of swelling in his ankles and feet.  The veteran stated that 
he could walk up to one block but then had to sit down and 
rest his ankles due to pain, particularly in the left ankle.  
He used a walking stick in the right hand, to give him some 
relief from left ankle pain while walking.  About one day per 
week, the veteran reported that he would have to use crutches 
to relieve ankle pain, but then he could go back to the 
walking stick.  The veteran stated that he had decreased 
ability to use his left arm, because of left elbow pain, and 
that he had some limited motion of the fingers of both hands, 
worse in the left hand.  

On examination, the veteran weighed 241 pounds.  The veteran 
was not able to put his left hand behind his head due to his 
left tennis-elbow-type flare-up at that time.  The veteran 
had some mild tenderness of the lateral proximal head of the 
radius on the left side and restricted motion of the left 
elbow.  He could not extend the left elbow past 160 degrees 
and could not completely flex, although he could flex to 100 
degrees, due to stiffness and pain in his left elbow.  The 
strength was 3/5 in the upper extremities.  He had a chronic 
mild flexion of the fingers and a functional position, but 
basically he used the thumb and index finger to grasp and 
clasp objects and he had some suggestion of atrophy of the 
fingers of the left hand.  The right hand looked somewhat 
similar but he was able to function better with the right, 
but was not able to shake hands.  Apparently, the veteran 
used the thumb and index finger for pinching motions due to 
pain in his hands associated with a arthritis.  There was no 
erythema, but there was slight puffiness of the hands and 
fingers.  The finger-to-nose coordination was relatively 
good.  The veteran had 1+ pretibial and pedal edema of the 
lower extremities.  He could not completely extend the left 
knee, but did moderately well.  The veteran did not have any 
joint effusion, heat or swelling in the knees but he did have 
1+ pedal edema bilaterally.  He had 2+ and equal dorsalis 
pedis pulse in both feet.  He was able to walk moderately 
well but had a slight limp due to left ankle pain.  Although 
he did use a walking stick, it was not essential.  The 
veteran did appear to have some chronic left ankle pain and 
to a lesser extent some right ankle pain.  There was some 
tenderness at the right big toe MTP joint.  The dorsalis 
pedis pulses were 2+ and equal in both feet.  The deep tendon 
reflexes were 2+ and equal in the upper and lower 
extremities.  Romberg test was negative, but the veteran was 
not able to stand, alternatingly, on one foot.  He could 
stand on the right ankle and foot but was not able to bear 
enough weight on the left ankle so that study was not done.  
The veteran could not really walk with a tandem gait due to 
pain in the left ankle.  When asked to bend and pick up an 
object off the floor, the veteran kept his weight on the 
right foot, ankle and knee, and partially squatted down on 
the right side and retrieved something with the right hand.  
The examiner concluded that the veteran had significant gouty 
arthritis, degenerative arthritis and possibly some 
suggestion of rheumatoid arthritis, which did present the 
veteran with some debility and would continue in the future.  

The veteran was hospitalized at a VA Medical Center (VAMC) 
for alcohol dependence in July and August 1998.  July 1998 X-
rays of the feet revealed soft tissue swelling about the 
metatarsophalangeal joint of the right and left big toes, 
cystic changes were also noted in the heads of the right and 
left metatarsals.  The 
X-ray report noted that the findings could represent changes 
secondary to clinically known gout, no other significant 
abnormalities were seen.  X-rays of the hands showed mild 
arthritic changes involving the distal interphalangeal (DIP) 
joints of the right and left, second, third, fourth and fifth 
fingers.  No other significant abnormalities were seen.  The 
veteran was to follow-up with the Rheumatology Clinic in six 
to eight weeks for gouty arthritis.

In August 1998, the SSA confirmed its earlier denial of the 
veteran's disability claim.

At an October 1998 VA examination, the veteran complained of 
pain in his hands, big toes, feet and left elbow.  He 
reported that he had an acute episode every four to five 
weeks and had some pain and stiffness in his fingers every 
day.  As a result, he stated that he could not open a can of 
coke.  On examination, the veteran's gait was normal.  There 
was no swelling, effusion or deformity in the left elbow.  
The veteran had full extension of his left elbow and could 
flex to 145 degrees.  He also had normal pronation and 
supination.  The veteran had mild fusiform swelling in the 
PIP joints of the index and ring fingers of the right hand.  
He had minimal fusiform swelling in the PIP joints of the 
index, long and ring fingers of his left hand, but no 
swelling elsewhere.  The veteran had full range of motion in 
both wrists and could flex his fingers, opposing the tips to 
the palm of his hands.  The veteran could oppose the tip of 
the thumb to the tips of the lateral forefingers of his 
hands.  The veteran had congenital pes planus bilaterally.  
The medial aspect of the first metatarsal heads was slightly 
prominent but there was no tenderness in his feet.  Pulses 
were palpable.  Left foot X-rays revealed narrowing of the 
articular cartilage in the first MTP joint with marginal 
erosion.  He also has some marginal erosion in the medial 
cuneiform bone.  The veteran had a bony prominence on the 
dorsum on the head of the talus.  Right foot X-rays showed 
slight narrowing of the articular cartilage at the first MTP 
joint with marginal erosion.  The veteran also had a large 
bony prominence on the dorsal aspect of the head of the 
talus.  Left hand X-rays revealed narrowing of the articular 
cartilage in the PIP joint of the ring finger.  The veteran 
had a small ossicle of bone adjacent to the articular surface 
at the radius at its ulnar corner.  Right hand X-rays showed 
narrowing of the articular cartilage in the PIP joint of the 
index finger.  Left elbow X-ray revealed a hypertrophic spur 
arising on the tip of the olecranon extending into the 
triceps tendons.  No narrowing of the articular cartilage or 
marginal erosion was noted.  The impression was gout.

VA outpatient treatment records from 1998 to 2001 show that 
the veteran was treated for his gouty arthritis with 
allopurinol and colchicine.  An August 1999 record reveals 
that the veteran was seen in the emergency room the previous 
month for acute gout of the left hand with severe pain and 
swelling, which had somewhat subsided but still persisted.  A 
February 2000 record shows moderate swelling, redness and 
slightly warm second right finger at the MCP joint with pain 
and limited range of motion and minimal swelling at the PIP.  
A small bulge was noted on the left knee, upper and 
laterally.  The veteran had full range of motion with pain 
and slight crepitus of both knees.  There was no edema of the 
extremities noted.  The impression included acute gout and 
left knee pain.  The veteran was issued a left knee brace and 
cane.  In June 2001, the veteran was seen for bronchitis.  On 
examination, no joint tenderness or swelling was noted and 
the veteran had full range of motion of the musculoskeletal 
system.  There was no edema of the extremities noted.  
Records show that the veteran weighed 239 pounds in July 
1998, 250 pounds in December 1998, about 248 pounds in August 
1999 and in February 2000, 252 pounds in June 2001, 258 
pounds in July 2001 and 254 pounds in August 2001.  

A September 2001 statement was received from the nurse in the 
office of R. B., M.D., and indicated that they had no records 
on the veteran.

A November 2001 VA examination report reveals that the 
veteran was actively experiencing migratory joint 
inflammation secondary to gout.  The two primary areas were 
his right elbow and the dorsum of his right foot.  The right 
elbow was swollen, red and very tender.  The dorsum of the 
right foot was warm, without redness, and slightly tender.  
The veteran reported that a week earlier he had had a flare-
up of his right knee.  The joints that were primarily 
involved on various exacerbations were both elbows, right 
foot, left ankle, both knees, dorsum of the right hand, and 
the MTP joint of both big toes.  The veteran reported that he 
missed work on average from two to three days a week 
secondary to exacerbations of his condition and did not 
recall a day when one joint, if not several joints are 
involved in an acute flare-up of his gouty arthritis.  He was 
taking allopurinol and colchicine.  The impression was gouty 
arthritis, active process.

Analysis

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's increased rating claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the increased rating claim have 
been properly developed as VA and non-VA medical records, and 
October 1998 and November 2001 VA examination reports have 
been associated with the file.

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2001).  In this connection, the Board finds that the 
various VA examination reports, various X-ray reports, and 
recent VA and non-VA treatment records, which evaluate the 
status of the veteran's gout disability, are adequate for 
determining whether a higher disability rating is warranted.  

Under these circumstances, the Board finds that the VCAA does 
not mandate another examination.  In a February 2000 
statement of the case (SOC) and a December 2001 supplemental 
statement of the case (SSOC), the RO advised the veteran of 
what must be shown for a higher rating and why an 
extraschedular rating was not warranted.  The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all medical evidence, which might be relevant to the 
veteran's claim.  Accordingly, the Board finds that no 
further assistance to the veteran in acquiring medical 
evidence is required by statute.  38 U.S.C.A. § 5103A (West 
Supp. 2001).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing a higher rating.  He has, 
by information letters, rating decisions, an SOC and an SSOC, 
been advised of the evidence considered in connection with 
his appeal.  Further, all of the relevant evidence has been 
considered.  In this regard, the RO informed that veteran 
that they were unable to obtain additional records from the 
Vicksburg Medical Center and Dr. R. B., and the veteran was 
given a chance to obtain them.  The veteran was also provided 
the opportunity to present testimony at a hearing on appeal 
at the RO but failed to appear.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).

When it is not possible to separate the symptomatology of 
service-connected and nonservice-connected disorders, 38 
C.F.R. § 3.102 (2001) requires that reasonable doubt on any 
issue be resolved in the veteran's favor and dictates that 
such symptomatology be attributed to the service-connected 
disorder.  61 Fed. Reg. 52,698 (Oct. 8, 1996); Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam).

In cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems and 
38 C.F.R. §§ 4.40, 4.45 and 4.59 require consideration of 
functional disability due to arthritis, weakened movement, 
excess fatigability, incoordination, pain on movement, or 
flare-ups.  These requirements enable the VA to make a more 
precise evaluation of the level of disability and of any 
changes in the condition.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Rating Schedule provides that gout, Diagnostic Code 5017, 
is rated under the criteria for rheumatoid arthritis 
(atrophic process), Diagnostic Code 5002.  See 
38 C.F.R. § 4.71a (2001).  Gout as an active process with 
constitutional manifestations associated with active joint 
involvement that is totally incapacitating warrants a 100 
percent disability rating; with less symptomatology than the 
criteria for a 100 percent rating but with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods a 60 percent 
evaluation is assigned; and with symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year a 40 
percent evaluation is assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2001).

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  The 
diagnostic codes for foot disabilities, Diagnostic Codes 5276 
through 5284, do not include a code specifically for 
limitation of motion of individual toes.  For the purpose of 
rating disability from arthritis, multiple involvement of the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities are considered groups of minor joints, ratable on 
a parity with major joints.  38 C.F.R. § 4.45(f).

In this case, the Board notes the veteran is presently 
receiving a 40 percent disability rating under Diagnostic 
Codes 5002-5017.  Based upon the evidence of record, the 
Board finds entitlement to a rating in excess of 40 percent 
is not warranted.  The medical evidence demonstrates, except 
for swelling in some of his fingers, the veteran's gout was 
not active at the time of his October 1998 VA examination.  
He had full range of motion of both wrists and could flex his 
fingers, opposing the tips to the palm of his hands.  The 
veteran could oppose the tip of the thumb to the tips of the 
lateral forefingers of his hands.  VA treatment records from 
1999 through June 2001 show full or nearly full range of 
motion for affected joints and continuing medication for 
swelling and pain symptoms.  At the November 2001 VA 
examination, the primary areas that were active at that time 
were his right elbow and the dorsum of his right foot. 

At the same time, a rating in excess of 40 percent is not 
warranted.  At no time does the record support a finding that 
the veteran had gout symptomatic of weight loss, anemia, or 
other health problems, or involving "severely incapacitating" 
exacerbations 4 or more times per year or lesser numbers over 
prolonged periods. 38 C.F.R. § 4.71a, Diagnostic Code 5002.  
The evidence shows no such health problems, with the veteran 
actually having a history of significant weight gain, rather 
than weight loss.  In addition, his gout flare-ups did not 
meet the frequency requirement at any time, during 1997, and 
at no time did they meet the incapacitation requirement, i.e. 
"severe incapacitating exacerbations."  Id.  His gout flare-
ups were ordinarily manifested only by some swelling and 
tenderness and minimal, if any, limitation of motion.  VA 
treatment records show that the veteran has actually gained 
between 10 and 15 pounds since July 1998, when he weighed 239 
pounds.  There is no evidence of anemia.  The Board observes 
that, while the June 1998 SSA examiner found the veteran's 
gout was a debility, he indicated that the veteran did not 
need to use a walking stick.  In addition, the SSA examiner 
specifically noted the veteran's gout would need continuing 
treatment but indicated that the veteran stated that he only 
took colchicine once a day for up to seven days for a gout 
attack and then tried to get off of it.

The Board further finds that entitlement to a rating in 
excess of 40 percent is not warranted for the combined 
chronic residuals of the veteran's gout.  The Board finds 
that medical evidence prior to October 1998 reflects findings 
during the active process of the veteran's disability and do 
not represent chronic residuals.  The objective medical 
evidence shows no chronic residuals that would entitle him to 
a rating in excess of 40 percent.  In fact, while the medical 
evidence shows that he has some definite impairment in 
functioning during active flare-ups of gout, it does not 
indicate any chronic residuals.  During non-active stages, 
the veteran has full range of motion of the musculoskeletal 
system, with no instability, tenderness, or weakness, and 
with normal reflex, motor, and sensory examinations.  There 
is no chronic warmth, effusion, or redness shown.  For 
example, in June 2001, when the veteran was seen for 
bronchitis, no joint tenderness or swelling was noted and the 
veteran had full range of motion of the musculoskeletal 
system.  Moreover, no edema of the extremities was noted.  
Even if there were a chronic residual of his gout, such 
disorder would warrant, at most, a 10 percent disability 
rating.  See 
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5003 (2001).

In arriving at the above determination, the Board considered 
the history of the veteran's disability, as well as the 
current clinical manifestations and the effect gout may have 
on the veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2001).  The nature of the original disability has 
been reviewed, as well as the functional impairment that can 
be attributed to pain and weakness.  See 38 C.F.R. § 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  However, the 
Board has not found that the veteran's gout is productive of 
additional functional loss due to pain or weakness, which has 
not been already contemplated by the current 40 percent 
rating.  See id.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected gout standing alone 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2001); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, no evidence has been presented 
showing factors not already contemplated by the rating 
criteria, such as frequent periods of hospitalization, due 
solely to the veteran's service-connected gout, as to render 
impractical the application of the regular schedular 
standards.  The Board observes that, at the November 2001 VA 
examination, the veteran indicated that during flare-ups he 
would miss two or three days of work; however, he has not 
provided any evidence to corroborate his statement.  In light 
of the foregoing, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

The regular schedular standards and the 40 percent rating 
currently assigned, adequately compensate the veteran for any 
adverse impact caused by his gout disability.  As the 
preponderance of the evidence is against an increased rating, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App 49, 55-56 (1990).



ORDER

Entitlement to a rating in excess of 40 percent for chronic 
polyarticular gout is denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

